Exhibit 10.4.9

 

TRANSCANADA’S COPY

 

Execution Version

 

PORTLAND NATURAL GAS TRANSMISSION SYSTEM

 

NINTH AMENDMENT TO AMENDED AND

RESTATED PARTNERSHIP AGREEMENT

 

THIS NINTH AMENDMENT TO AMENDED AND RESTATED PARTNERSHIP AGREEMENT (this “Ninth
Amendment”) is entered into as of the 3rd day of December, 2003, by and among
TCPL Portland Inc., a Delaware corporation (“TCPL Portland”) and Northern New
England Investment Company, Inc., a Vermont corporation, (“NNEIC”)

 

WHEREAS, TCPL Portland and NNEIC currently constitute all of the partners (the
“Current Partners”) in Portland Natural Gas Transmission System, a Maine general
partnership, (the “Partnership”) and are the remaining parties to the Portland
Natural Gas Transmission System Amended and Restated Partnership Agreement dated
as of March 1, 1996, as amended by the First Amendment thereto, dated as of
May 23, 1996, the Second Amendment thereto, dated as of October 23, 1996, the
Third Amendment thereto, dated as of March 17, 1998, the Fourth Amendment
thereto, dated as of March 31, 1998, the Fifth Amendment thereto, dated as of
September 30, 1998, the Sixth Amendment thereto, dated as of June 4, 1999, the
Seventh Amendment thereto, dated as of June 28, 2001, and the Eighth Amendment
thereto, dated as of September 29, 2003 (as amended, the “Partnership
Agreement”); and

 

WHEREAS, effective as of September 30, 2003 (the “Effective Date”), El Paso
Energy Portland Corporation, a Delaware corporation, (“El Paso Portland”)
assigned and transferred 61.71% of its total 29.64% Percentage Interest,
constituting 18.29% of the Percentage Interest in the Partnership to TCPL
Portland pursuant to an Agreement for Purchase of Partnership Interest and an
Assignment and Assumption Agreement (herein collectively referred to as the
“TCPL Purchase Agreements”); and

 

WHEREAS, effective as of the Effective Date, El Paso Portland assigned and
transferred 38.29% of its 29.64% Percentage Interest, constituting 11.35% of the
Percentage Interest in the Partnership, to NNEIC pursuant to an Agreement for
Purchase of Partnership Interest and an Assignment and Assumption Agreement
(herein collectively referred to as the “NNEIC Purchase Agreements”); and

 

WHEREAS, pursuant to a Unanimous Written Consent of the Management Committee of
Portland Natural Gas Transmission System dated as of November 19, 2003, the
Management Committee, among other things, unanimously approved the assignment
and transfer by El Paso Portland of its Percentage Interest to TCPL Portland and
NNEIC as set above; and

 

WHEREAS, the Current Partners wish to amend the Partnership Agreement to reflect
the foregoing transactions and events.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, it is agreed as follows:

 

1.                                      Definitions. Capitalized terms used but
not defined in this Ninth Amendment (including in the recitals above) shall have
the meanings assigned to such terms in the Partnership Agreement.

 

2.                                      Revised Percentage Interests. The
Current Partners agree that, as of the Effective Date, the Partnership Agreement
is hereby amended by substituting Schedule A attached hereto for the same
schedule currently attached to the Partnership Agreement

 

3.                                      Allocation of Profits, Losses and
Distributions. The Current Partners herein waive the provisions of Section 9.6
and Section 9.7 of the Partnership Agreement to the extent necessary to give
effect to the transfers and assignments contemplated in the TCPL Purchase
Agreements and the NNEIC Purchase Agreements.

 

4.                                      Effect on Partnership Agreement. Except
as expressly set forth herein, the Partnership Agreement and all of the
representations, warranties, covenants and agreements contained therein remain
in full force and effect for the benefit of the parties thereto and hereto, and
their permitted successors and assigns.

 

5.                                      Counterparts. This Ninth Amendment may
be executed in counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[Signatures of the parties appear on the following page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
executed and attested by their duly authorized representatives effective as of
the date first set forth above.

 

 

TCPL PORTLAND INC.

 

 

 

 

 

By:

/s/ Ron Cook

 

 

 

RON COOK

 

 

 

 

 

Title:

VICE PRESIDENT - TAXATION

 

Law

/s/ [ILLEGIBLE]

 

 

 

By:

/s/ Craig Frew

 

 

 

Craig Frew

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

NORTHERN NEW ENGLAND INVESTMENT COMPANY, INC.

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Title:

Director NNEIC

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NINTH AMENDMENT TO AMENDED AND

RESTATED PARTNERSHIP AGREEMENT

 

Partners

 

New Percentage Interests

 

TCPL Portland Inc.

 

61.71

%

Northern New England Investment Company, Inc.

 

38.29

%

Total

 

100

%

 

4

--------------------------------------------------------------------------------